Citation Nr: 9931112
Decision Date: 08/23/99	Archive Date: 11/08/99

DOCKET NO. 90-52 237               DATE AUG 10, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Detroit, Michigan

THE ISSUES

1. Entitlement to an increased (compensable) rating for
hydronephrosis with dilatation of the left ureter.

2. Entitlement to a total rating based upon individual
unemployability due to service-connected disabilities.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

C. Lawson, Counsel 

INTRODUCTION

The veteran served on active duty from May 1943 to January 1946.

This appeal arose from September 1990 and February 1991 Department
of Veterans Affairs (VA) Regional Office (RO) rating decisions
denying a total rating based upon individual unemployability due to
service-connected disabilities and a compensable rating for
hydronephrosis with dilatation of the left ureter, respectively.
The Board of Veterans'Appeals (Board) remanded the case to the
Department of Veterans Affairs (VA) Regional Office (RO) in
November 1992, January 1995, and June 1996. A hearing was held at
the Board in August 1992, and one was held at the RO in October
1993. Final decisions were made in June 1996 by the Board on other
issues which were before the Board at that time. Final decisions on
the present issues were deferred pending the remand action which
was ordered in June 1996.

In this decision, a 10 percent rating is granted for hydronephrosis
with left ureter dilatation. The issue of a total rating based upon
individual unemployability due to service-connected disabilities is
the subject of a remand.

FINDING OF FACT

The veteran's service-connected hydronephrosis with dilatation of
the left ureter produces occasional attacks of colic. Frequent
attacks of colic, requiring catheter drainage, are not shown or
nearly approximated.

- 2 -

CONCLUSION OF LAW

The criteria for a 10 percent rating for hydronephrosis with
dilation of the left ureter have been met. 38 U.S.C.A. 1155 (West
1991); 38 C.F.R. 4.115b, Diagnostic Codes 7509, 7511 (1998).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for
hydronephrosis with dilatation of the left ureter, which is
currently evaluated as noncompensably disabling under 38 C.F.R.
4.115b, Diagnostic Code 7509.

As an initial matter, the Board has determined that the veteran's
claim is well-grounded within the meaning of 38 U.S.C.A. 5107. A
well-grounded claim is a plausible claim which is meritorious on
its own or capable of substantiation. Murphy v. Derwinski, I Vet.
App. 78, 81 (1990). In general, an allegation of an increase in
disability is sufficient to establish a well-grounded claim for an
increased rating. Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

In the interest of clarity, the Board will describe the factual
background of this case; review the law, VA regulations and other
authority which may be relevant to this claim; and then proceed to
analyze the claim and render a decision.

Factual background

By law, the Board's statement of reasons and bases for its findings
and conclusions on all material facts and law presented on the
record must be sufficient to enable the claimant to understand the
precise basis for the Board's decision, as well as to facilitate
review of the decision by courts of competent appellate
jurisdiction. See Gilbert v. Derwinski, 1 Vet. App. 49, 56-57
(1990); 38 U.S.C.A. 7104(d)(1) (West 1991). With this requirement
of law, and in light of the veteran's contentions, a review of
evidence of record which is contained in the veteran's claims
folder would

3 -

be helpful to an understanding of the Board's decision. See 38
C.F.R. 4.1, 4.41 (1998); Peyton v. Derwinski, 1 Vet. App. 282, 287
(1991). Where entitlement to compensation has already been
established and an increase in the disability rating is at issue,
the present level of disability is of primary concern. Francisco v.
Brown, 7 Vet. App. 55, 58 (1994).

In-service radiographic studies revealed a dilated left ureter
proximal to the bladder wall. Some also showed dilation of the
calyces and left pelvis. Left hydronephrosis was diagnosed.

On VA general medical examination in November 1990, the veteran
complained of frequent urination and being unable to contain his
urine. An intravenous pyelogram was consistent with hydronephrosis
and hydroureter on the left side.

During a hearing before a former member of the Board in August
1992, the veteran testified that sometimes his kidney would swell
up if he exerted himself, and that consequently, he would urinate
as frequently as three times within a short period of time. When
this would happen, he might have a little spurt of pain when he
started or stopped urinating. T. 4-5.

An April 1993 VA pyelogram revealed the veteran's left
pyelocalyceal system to be fuller than the right, and the entire
left ureter was full. The contrast density was normal. This
suggested chronic change, which was felt to be probably a chronic
partial obstruction at the left ureteral vesical junction.

On VA examination in April 1993, the veteran complained of being
unable to hold his urine, causing him to urinate ten times in the
day and four times at night. He denied dysuria, pyuria, and
hematuria. Clinically, kidney punch was normal bilaterally.
Urinalysis was virtually normal. The April 1993 intravenous
pyelogram was noted to reveal a non-obstructing calcific density in
the lateral aspect of the left kidney. The kidneys were of normal
size and configuration and nephrograms were symmetrical, as was
contrast excretion. There were clonic changes of partial
obstruction of the left ureteral vesical junction. The calyces

- 4 -

remained crisp bilaterally, suggesting no hydronephrosis. There
were probable chronic cystitis changes. The diagnoses were non-
obstructing stone in the left kidney, and chronic cystitis per
mucosal trabeculation of the bladder.

During a hearing which was held at the RO in October 1993, the
veteran testified that a recent operation had infected his kidney,
and that his back felt hot to the touch because of a kidney
infection. He reported that when he would have frequent urination,
he would have to go four or five times and then it would settle
down. He would keep a urinal under the seat in his car.

A VA intravenous pyelogram in September 1994 revealed prompt
excretion from both kidneys. The left kidney showed hydronephrosis,
and hydroureter on the left was also present with dilatation of the
entire ureter up to the junction with the bladder.

A VA renogram in September 1994 revealed significant calyceal
retention of tracer in the left kidney, which cleared promptly on
administration of Lasix. The left kidney time activity curve showed
delayed time to peak, with prompt washout with Lasix(&. The
impression was left kidney calyceal dilatation with no structural
obstruction. On VA urology evaluation in October 1994, renal scan
findings were noted, and the diagnosis was left renal colic with
possible stones.

On VA evaluation in January 1995, it was noted that the veteran had
been referred by a VA urologist because of partial left-sided
ureteral obstruction. The veteran complained of pain in his left
side, especially in the morning. He complained of voiding five to
six times at night and normally during the day. He reported a
decreased flow of stream, with no hesitancy, and he reported
urgency with urge incontinence. He denied recent hematuria, but
admitted to occasional dysuria. Clinically, he had a condom
catheter for incontinence. The impressions were obstructive
voiding, consistent with benign prostatic hypertrophy with urging
and urge incontinence.

5 -

On VA evaluation in April 1995, the veteran complained of left
costovertebral angle pain on and off. The September 1994
intravenous pyelogram results were noted. The diagnosis was left
hydrocalyx and hydroureter, and Macrodantin was prescribed for
urinary tract infection.

On VA evaluation in July 1995, the veteran complained of right
groin pain with associated urgency and urge incontinence. The
assessments were left renal colic, left hydrocele, and
incontinence.

On VA urology examination in August 1995, the veteran reported
three to four episodes of nocturia nightly, and daytime frequency
of two to three times per hour. He complained of occasional dysuria
and urgency. Past radiographic studies were reviewed. The diagnosis
was probable congenital megaureter, non-obstructing. An echogram of
the kidneys revealed a mild left hydronephrosis. An August 1995 VA
clinical record reveals that the veteran was prescribed Imipramine
to control urination and Cotrimoxazole for infection.

On VA evaluation in September 1995, the veteran complained of
urgency and occasional urge incontinence. He reported a good flow
of stream, and occasional dysuria, and that he was not bothered by
urinary symptoms. The impressions were non-obstructive left system,
and mild to moderate benign prostatic hypertrophy, for which he was
not interested in therapy.

On VA urology evaluation in November 1995, the veteran reported
right flank pain, urgency, and urge incontinence. An intravenous
pyelogram was noted to reveal a left distal megaureter. The veteran
denied any difficulty in voiding. The diagnosis was left
hydronephrosis. A CT scan of the abdomen was to be conducted in
January 1996 to rule out renal or bladder mass.

On VA evaluation in January 1996, the veteran reported that he
continued to have low back pain which was worse on the left, and it
was noted that he had had an intravenous pyelogram in 1993 which
showed hydronephrosis on the left. The assessment was left
hydronephrosis. Motrin was prescribed.

- 6 -

An August 1996 private renal echogram report indicates that no
abnormal masses or hydronephrosis was seen in the right renal
collecting structures. There was moderate hydro-nephrosis involving
the left renal collecting structures. No obvious masses or renal
calculi were seen.

A CT scan of the veteran's thorax was conducted in January 1998. It
was consistent with an intermittently dilated left ureter down to
the bladder, which could represent a ureterovesical junction
obstruction. There was no significant parenchymal loss in the
kidneys and no significant intrarenal collection system dilatation.

Law and regulations

Disability evaluations are determined by the application of the
schedule of ratings which is based on average impairment of earning
capacity. 38 U.S.C.A. 1155; 38 C.F.R. 3.321(a) and part 4. Separate
diagnostic codes identify the various disabilities.

The Board notes that the rating criteria relevant to the
genitourinary system underwent revisions effective February 17,
1994, and again effective October 8, 1994, during the pendency of
this appeal. Where the law or regulation changes after a claim has
been filed or reopened but before the administrative or judicial
appeal process has been concluded, the version most favorable to
the claimant will apply. Karnas v. Derwinski, 1 Vet. App. 308, 313
(1991). In light of the fact that the veteran filed his claim
before the rating criteria changed and his appeal continues, both
the old and the new criteria are thus applicable. However, the
Board notes that the provisions of 38 C.F.R. 4.115b which are of
concern herein were not changed by the amendments to 38 C.F.R.
4.115b.

Ureteral stricture is rated as hydronephrosis, with some exceptions
not relevant here. 38 C.F.R. 4.115b, Diagnostic Code 7511 (1998).
Under 38 C.F.R. 4.115b, Diagnostic Code 7509 (1998), hydronephrosis
is rated as follows:

- 7 -

Hydronephrosis that is severe is rated as renal dysfunction. Renal
dysfunction is evaluated under 38 C.F.R. 4.115a (1998).
Hydronephrosis is assigned a 30 evaluation when manifested by
frequent attacks of colic with infection (pyonephrosis) and
impaired kidney function; it is assigned a 20 percent evaluation
when manifested by frequent attacks of colic, requiring catheter
drainage; and it is assigned a 10 percent evaluation when
manifested by only an occasional attack of colic, not infected and
not requiring catheter drainage. 38 C.F.R. 4.115b, Diagnostic Code
7509.

In every instance where the minimum schedular evaluation requires
residuals and the schedule does not provide a no percent
evaluation, a no percent evaluation will be assigned when the
required residuals are not shown. 38 C.F.R. 4.31.

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R.
4.7.

When there is an approximate balance of positive and negative
evidence regarding the merits of an issue material to the
determination of the matter, the benefit of the doubt in resolving
each such issue shall be given to the claimant. 38 U.S.C.A.
5107(b); 38 C.F.R. 3.102. In Gilbert v. Derwinski, 1 Vet. App. 49,
54 (1990), the United States Court of Veterans Appeals stated that
"a veteran need only demonstrate that there is an 'approximate
balance of positive and negative evidence' in order to prevail." To
deny a claim on its merits, the evidence must preponderate against
the claim. See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

Under 38 C.F.R. 4.115b, Diagnostic Code 7511, recurrent kidney
stone formation requiring diet therapy, drug therapy, or invasive
or non-invasive procedures more that two times a year is rated as
30 percent disabling. In this case, although the

- 8 -

medical record indicates that a kidney stone was present in April
1993, there is no indication of recurrent stone formation and no
indication of diet therapy, drug therapy or medical procedures
therefor. The Board therefore concluded that rating the veteran's
disability under Diagnostic Code 7511 is not appropriate in this
case and will accordingly turn to Diagnostic Code 7509.

The Board initially notes that the veteran's disability was
described as "mild" or "moderate" on some occasions. It should also
be noted, however, that use of descriptive terminology such as
"mild" by medical examiners, although an element of evidence to be
considered by the Board, is not dispositive of an issue. All
evidence must be evaluated in arriving at a decision regarding an
increased rating. 38 U.S.C.A. 7104(a) (West 1991); 38 C.F.R.
4.2,4.6 (1998). However, as will be discussed in greater detail
below, there is no medical evidence of severe hydronephrosis which
would be rated as renal dysfunction.

The evidence shows that over a lengthy period of time, the veteran
has had occasional attacks of colic. This is compatible with a 10
percent rating under Diagnostic Code 7509. The Board accordingly
concludes that an increased disability rating should be granted.

The Board has further considered whether a disability rating higher
than 10 percent could be granted. In particular, the medical
evidence shows that the veteran uses a condom catheter, which
appears to be consistent with catheter drainage referred to in the
criteria for a 20 percent rating under Diagnostic Code 7509. The
January 1995 VA evaluation report makes it clear, however, that the
urging and urge incontinence for which it the condom catheter was
being used were due to the benign prostatic hypertrophy, which has
not been service-connected.

Under Diagnostic Code 7509, for a 20 percent rating, colic attacks
must be frequent. This is not the case here. The veteran has had
colic on only a small number of occasions over more than nine
years. For a 30 percent rating, the colic attacks must be frequent
and with infection. Although the veteran has been prescribed
medication for urinary tract infection on occasion, frequent colic
attacks with

- 9 -

infection are not demonstrated by the evidence of record. The
criteria for a 10 percent rating are more nearly approximated than
are the criteria for a 20 percent rating or a 30 percent rating.
See 38 C.F.R. 4.7.

The criteria for a 30 percent disability rating under Diagnostic
Code 7509 also refer to impaired kidney function. In this case, the
evidence of record, in particular the CT scan in January 1998,
which was essentially normal as to the kidneys, does not reveal
impaired kidney function.

There is no medical evidence of record which indicates that the
veteran's disability is severe and call for rating under 38 C.F.R.
4.115a for renal dysfunction. As noted above, the veteran's kidneys
were essentially normal on recent CT scan. The veteran's disability
has been described by VA and private physicians as either "mild" or
"moderate", never "severe".

In summary, for the reasons and bases stated above, the Board is
granting a 10 percent rating for the veteran's service-connected
hydronephrosis with dilatation of the left ureter. To that extent,
the appeal is allowed.

ORDER

A 10 percent rating for hydronephrosis with dilatation of the left
ureter is granted, subject to VA regulations concerning the payment
of monetary benefits.

REMAND

The veteran is also seeking a total rating based on individual
unemployability due to service-connected disabilities. In addition
to the hydronephrosis, discussed in detail above, service
connection is in effect for a low back disability (rated 20 percent
disabling); a gunshot wound of the left shoulder (10%) and
residuals of a shell fragment wound of the chest (0%). 

- 10 -

In August 1998, the RO assigned a temporary total 100 percent
disability rating for the veteran's service-connected residuals of
a shell fragment wound of the chest, muscle group III, from April
10, 1998 to June 1, 1998 and assigned a noncompensable rating
thereafter. The RO considered a private April 1998 surgery report
showing that a metallic foreign body was removed from the veteran's
posterior chest.

There is no evidence of record pertaining to the chest disability
other than the April 1998 operation or pathology report. The Board
believes that a physical examination is therefore necessary to rate
the residuals of this disability. See Brown v. Derwinski, 2 Vet.
App. 444, 447 (1992). Moreover, a May 1998 letter from the
veteran's daughter references treatment for this disability
starting in September 1997. The Board believes that any additional
evidence pertaining to this disability may be useful in evaluating
the veteran's total rating claim.

Accordingly, the case is REMANDED to the RO for the following
action:

1. The RO should contact the veteran in order to ascertain the
names and addressed of health care providers who have treated him
for his service- connected shell fragment wound of the chest, as
well as recent treatment records pertaining to the other service-
connected disabilities. The RO should then, after obtaining
appropriate consent from the veteran, obtain and incorporate into
the claims folder all private and VA medical records of treatment
which have not been associated with his claims folder.

2. If deemed to be appropriate by the RO in light of additional
evidence obtained pursuant to paragraph 1 above, VA physical
examination of the veteran may be conducted in order to ascertain
the severity of his

- 11 -

service-connected disabilities. The report of any such physical
examination should be associated with the veteran's claims folder.

3. Thereafter, the RO should adjudicate the veteran's total rating
claim de novo, in light of all evidence, in light of the Board's
allowance of a 10 percent rating for the service-connected
hydronephrosis with left ureter dilation and in light of all
applicable law, regulations and Court decisions.

The Board intimates no opinion as to the ultimate outcome of the
claim. If the benefit sought continues to be denied, the veteran
and his representative should be furnished a supplemental statement
of the case with reference to appropriate law and VA regulations
and be given an opportunity to respond. The case should then be
returned to the Board for further appellate consideration.

While this case is in remand status, the veteran and his
representative are free to submit additional evidence and argument
on any relevant matter at issue. See Quarles v. Derwinski, 3 Vet.
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

- 12 -

As a final matter, the Board is cognizant of the length of time it
has taken to resolve this appeal, as well as the number of previous
remands. This remand is necessitated, however, by the recent
information which has come to the Board's attention, which
indicates that there may be additional medical evidence available
which could be crucial to the outcome of this issue. The Board is
obligated to obtain such evidence. See 38 U.S.C.A. 5107 (West
1991); 38 C.F.R. 3.159, 19.9 (1998); Ascherl v. Brown, 4 Vet. App.
371, 377 (1993). The additional delay which will be caused by this
remand, although regrettable, is nonetheless necessary.

Barry F. Bohan
Member, Board of Veterans' Appeals

- 13 - 


